Citation Nr: 0104586	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-20 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Homestead Hospital on May 5, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  






INTRODUCTION

The veteran served on active duty from June 1966 to February 
1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Veterans Affairs 
Medical Center (VAMC) in St. Petersburg, Florida, which 
denied the veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the Homestead Hospital on May 5, 1999.  


FINDINGS OF FACT

1.  On May 5, 1999, the veteran received private medical 
treatment for complaints of lower back pain related to a 
kidney disorder.  

2.  Payment or reimbursement of the costs of medical services 
rendered by Homestead Hospital on May 5, 1999 was not 
authorized by the VA.

3.  At the time of the veteran's treatment, he was service-
connected for post-traumatic stress disorder, evaluated as 
100 percent disabling, residuals of a gunshot wound, left 
foot, and scar, gunshot wound, right knee, with both 
disabilities evaluated as 0 percent disabling.  

4.  The evidence is at least in equipoise as to whether VA 
facilities were feasibly available to treat the veteran, and 
as to whether an attempt to use them beforehand would have 
been reasonable, sound, wise, or practical.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses provided to the veteran on May 5, 1999, at Homestead 
Hospital have been met.  38 U.S.C.A. §§ 1728, 7304 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 17.52, 17.53, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the June 1999 decision on 
appeal is not of record.  However, the August 1999 statement 
of the case indicates the bases for the RO's denial, and 
given the Board's favorable determination of this claim, the 
Board finds that there is no prejudice in the Board reviewing 
his claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The law and regulations state that prior authorization is 
required for private hospitalization at VA expense.  The 
Board notes that 38 C.F.R. § 17.54 states that in emergency 
cases, prior authorization will include telephone calls to 
the VA within 72 hours of the veteran's admission.  

Medical records from the Homestead Hospital show that the 
veteran received various emergency room services on May 5, 
1999.  He was brought in at about 11:48 a.m. by FR (Fire 
Rescue) with complaints of severe low back pain, and for 
symptoms which had begun at about 7:00 a.m. that morning.  He 
had been given morphine which had not helped his pain.  
Ultrasound revealed a three centimeter right renal cyst.  The 
diagnosis was renal colic, with secondary diagnoses that 
include cystic kidney disease, unspecified.  He was released 
that same day at about 4:15 p.m.  

In June 1999, the VA Medical Center (VAMC) in Miami, Florida, 
denied the veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the Homestead Hospital on May 5, 1999.  A copy of this 
decision is not associated with the claims file.  The 
statement of the case, dated in August 1999, indicates that 
the veteran's claim was denied because the veteran had time 
to seek treatment at the Homestead VA outpatient treatment 
facility.  

In the instant case, the veteran contends that prior to his 
treatment on May 5, 1999, he had called the Miami VAMC and 
that he was told by the duty nurse that he should not worry 
about the costs of care and that he should call 911 
immediately.  He further argues that when he called for 
emergency treatment, he asked the Metro Dade emergency 
medical technicians (EMT's) to take him to the nearest VA 
emergency room (i.e., at the Miami VAMC).  However, the EMT's 
told him that they were required to take him to the nearest 
emergency room, which was at Homestead Hospital.  Finally, he 
argues that the Homestead VA outpatient clinic does not have 
emergency facilities.  Therefore he asserts that he should 
not be held responsible for the amount in issue.  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress ' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

38 C.F.R. § 17.53 (formerly 17.50c) sets forth limitations on 
use of public or private hospitals.  That section provides 
that the admission of any patient to a private or public 
hospital at VA expense will only be authorized if a VA 
medical center or other Federal facility to which the patient 
would otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
In those instances where care in public or private hospitals 
at VA expense is authorized because a VA or other Federal 
facility was not feasibly available, as defined in this 
section, the authorization will be continued after admission 
only for the period of time required to stabilize or improve 
the patient's condition to the extent that further care is no 
longer required to satisfy the purpose for which it was 
initiated.

In this case, as of May 1999, the veteran had been granted 
service connection for PTSD, evaluated as 100 percent 
disabling.  The RO has conceded eligibility to chapter 35 
benefits.  He is therefore permanently and totally disabled 
as a result of a service-connected disability.  See 38 C.F.R. 
§ 17.120(a).  The Board is also satisfied that the 
administration of morphine to the veteran in response to his 
kidney pain warrants the conclusion that his case involves a 
medical emergency.  See 38 C.F.R. § 17.120(b).  The issue in 
this case is whether VA or other Federal facilities were 
feasibly available, and whether an attempt to use them 
beforehand would have been reasonable, sound, wise, or 
practical.  See 38 C.F.R. § 17.120(c).  

A review of the claims file shows that the veteran has 
presented uncontroverted argument that the VA outpatient 
treatment facility in Homestead was not equipped to handle 
his medical emergency.  In this regard, the claims file does 
not contain an opinion from appropriate VA personnel 
affiliated with the closest VA medical facilities to the 
veteran's home as to whether or not those facilities had beds 
available and were staffed and equipped to provide the 
particular medical care which the veteran received during the 
period from May 5, 1999.  The veteran has also presented 
uncontroverted argument that he was advised by VA personnel 
to utilize emergency medical services, and that those 
services (Metro Dade Fire Rescue) had a policy of taking 
patients to the nearest emergency room (i.e., at Homestead 
Hospital) and therefore refused to take him to the VAMC in 
Miami.  As reflected in hospital records, the veteran had 
been administered morphine.  It is clear that the veteran was 
in tremendous pain during this entire time (about four hours) 
and that the veteran's condition was "emergent."  The 
veteran was discharged from Homestead Hospital the same day, 
and there is no indication that he stayed any longer than was 
necessary to treat and stabilize his condition.  Based on the 
foregoing, the Board finds that the evidence is at least in 
equipoise as to whether VA facilities were feasibly available 
to treat the veteran, and as to whether an attempt to use 
them beforehand would have been reasonable, sound, wise, or 
practical.  Therefore, the Board finds that reimbursement for 
the cost of unauthorized private hospitalization at Homestead 
Hospital on May 5, 1999 is warranted.  

The Board has considered whether a Remand should have been 
issued in view of the fact that the underlying decision is 
not of record; to determine whether the nearest VA facility 
was actually equipped with an emergency room; and whether the 
policy of the Fire and Rescue squad was to transport to the 
nearest facility.  However, we decide to base the decision on 
the evidence of record.


ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the veteran's 
hospitalization at Homestead Hospital, Homestead, Florida, on 
May 5, 1999 is granted, subject to the regulations governing 
the disbursement of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

